Citation Nr: 1443838	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for jungle rot of both feet, to include as due to exposure to Agent Orange.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973, to include service in the Republic of Vietnam.  His military occupational specialty was as a supply clerk.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, a hearing was held before a Veterans Law Judge (VLJ) in Washington, DC, and a transcript of the hearing testimony is in the claims file.  In March 2014, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board.  He was offered an additional hearing before the Board.  The letter was returned to the Board by the United States Postal Service, as the Veteran was not known at that address and the mail could not be forwarded.  The Veteran has provided no updated address.  Thus, the Board will assume that he does not want another hearing and render a decision on the available record.  

In effect, the Veteran has raised the issue of entitlement to a rating in excess of 10 percent for tinea pedis/tinea cruris of the feet.  This issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran has not been shown to have bilateral hearing loss that manifested in service or sensorineural within one year thereafter, or current bilateral hearing loss that is causally or etiologically related to his military service.  

2.  A September 1995 rating decision denied service connection for a skin condition due to jungle fungus, to include as a result of exposure to Agent Orange.  The Veteran was notified but did not appeal.  Thus, the decision is final.  

3.  Evidence added to the record since the September 1995 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for jungle rot of the feet, and does not raise a reasonable possibility of substantiating that claim.  

4.  A February 2008 rating decision denied service connection for emphysema (claimed as due to exposure to napalm and carbon monoxide).  The Veteran was notified but did not appeal.  Thus, the decision is final.  

5.  Evidence added to the record since the February 2008 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for emphysema, and does not raise a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The September 1995 rating decision which denied service connection for a skin disorder due to jungle rot, to include as a result of Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  

3.  Evidence received since the September 1995 rating decision is not new and material, and the claim for service connection for jungle rot of the feet is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

4.  The February 2008 rating decision which denied service connection for emphysema is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  

5.  Evidence received since the February 2008 rating decision is not new and material, and the claim for service connection for emphysema is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a December 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the December 2009 letter mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran was also notified of the evidence and information necessary to reopen the claims and to establish entitlement to the underlying claims for benefits sought in the December 2009 VCAA letter mentioned above.  

The appellant was afforded the opportunity to testify before a VLJ in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for hearing loss, jungle rot of the feet and emphysema.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The STRs are negative for report of, treatment for, or diagnosis of hearing impairment.  At the time of the separation examination in February 1973, the Veteran's hearing was within normal limits.  Post service records do show that bilateral hearing loss has been diagnosed.  It is noted that the Veteran complained of hearing impairment in 2001 (over 25 years after service).  VA audiometric testing in December of that year showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
25
15
35
40

Also, in the right ear at 6000 Hz, the pure tone decibel loss was 25, and at 8000 Hz, it was 50.  In the left ear, the pure tone threshold loss at 6000 Hz was 60 decibels, and at 8000 Hz, it was 65.  

The assessment in the right ear was normal to borderline normal hearing from 25-6000 Hz with moderate hearing loss at 8000Hz.  In the left ear, there was normal to borderline normal hearing from 250-2000 Hz, with mild to moderately severe sensorineural hearing loss in the higher frequencies.  

Subsequently dated records, on occasion, mention that the Veteran's medical history includes a bilateral hearing loss.  

Clearly, no hearing impairment was complained of or noted during service.  The Veteran's separation examination in February 1973 is particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTROUDCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdiction, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical conditions on the rationale that statement made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, the Veteran first sought treatment for hearing loss many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  

Service connection based upon the theory of continuity of symptoms is not warranted because the Veteran specifically denied hearing loss at separation.  Further, he did not seek treatment for over 25 years.  

The Board finds that the preponderance of the evidence is against service connection for hearing loss; thus, the benefit of the doubt doctrine is not for application.  See generally Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Agent Orange

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309 (2013)).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2013) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).

Jungle Rot of the Feet

Initially, it is noted that service connection was established for epidermophytosis of the feet upon rating decision in December 1977.  A 10 percent rating was assigned.  In December 1980, that service-connected skin disorder was reclassified as tinea pedis/tinea cruris, and the 10 percent evaluation was reduced to a noncompensable rating.  A 10 percent rating was assigned following VA exam in 1990, and remains in effect today.  

As already noted, it was subsequently determined in September 1995 that service connection was not warranted for a skin condition due to jungle fungus, to include as due to Agent Orange.  It was noted at that time that no skin disorder due to jungle fungus was showed at the time of the last VA examination in November 1990.  Moreover, it was noted that no skin disorder attributable to Agent Orange was diagnosed.  (It was noted that service connection had already been established for tinea pedis/tinea cruris.)  

In connection with the Veteran's application to reopen his service connection claim for a skin disorder, he submitted VA medical records, statements by his sisters, and provided testimony at a 2013 hearing.  The additional VA treatment records reflect occasional treatment for dermatophytosis of the feet.  For example, see the VA record of treatment in January 2010 when the Veteran was seen for various conditions, to include dermatophytosis.  However, these records do not include any evidence linking the Veteran's skin condition (claimed as jungle rot) of the feet to his active duty, to include his Agent Orange exposure.  Moreover, as already noted, the Veteran is already service connected for a skin disorder of the feet, and the Board has found that the claim for an increased rating has been raised.  As these records do not show that the Veteran has a skin disorder due to jungle rot, to include as due to Agent Orange exposure, they raise no reasonable possibility of substantiating the claim.  Accordingly, they are not material within the meaning of 38 C.F.R. § 3.156(a) (2013).  

Moreover, as to the Veteran's assertions that he has jungle rot of the feet due to his service, to include his exposure to Agent Orange, these contentions are the same as when the claim was initially denied in 1995.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

As to his sisters' statements in April 2013 that the Veteran has had a skin disorder since his return from service, the Board agrees.  And, as noted above, he is service connected for it.  What the evidence does not show, however, is that he has a skin disorder, other than those for which service connection is already established, that is due to his active service, to include exposure to Agent Orange.  

Thus, the Board acknowledges the statements of the Veteran and his sisters that the Veteran has a skin disorder of the feet of service origin, to include as due to Agent Orange exposure, that is related to his military service.  However, there is no evidence of record showing that the Veteran or his sisters have the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2013) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for jungle rot of the feet, to include as due to exposure to Agent Orange.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.  

Emphysema

The February 2008 rating decision denied service connection for emphysema (claimed as due to exposure to napalm and carbon monoxide).  At that time, it was noted that the STRs were negative for any complaints or treatment for emphysema or any lung condition.  In fact, the Veteran's separation examination report in February 1973 showed that his lungs and chest were normal.  Although it was noted that he had been diagnosed as having a respiratory disorder (specifically, the Board notes that VA hospitalization summarization dated in late 2003 and early 2004, reflects diagnosis of emphysema), the claim was denied in that the condition was first shown many years after service was not linked to his military service.  

In connection with the Veteran's application to reopen his service connection claim for emphysema, he submitted VA medical records, statements by his sisters, and provided testimony at a 2013 hearing.  The additional VA treatment records reflect treatment for various conditions, to include chronic obstructive pulmonary disease (COPD).  See, for example, the January 2010 VA treatment report.  However, as these records do not show that the Veteran has pulmonary emphysema due to active service, there is no reasonable possibility of substantiating the claim.  Accordingly, they are not material within the meaning of 38 C.F.R. § 3.156(a) (2013).  

Moreover, as to the Veteran's assertions that he has emphysema due to service, such was the contention when the claim was initially denied in 2008.  Thus, his contentions do not constitute new and material evidence.  See Reid, supra.  

The Veteran's sisters' April 2013 statements that the Veteran has had trouble breathing at several family functions have been reviewed.  However, they are not found to be new and material evidence sufficient to reopen the previously denied claim.  Their statements do not medically reflect that the Veteran has emphysema that was incurred during service or is of service origin.  Their statements simply reflect post service treatment for such a condition.  

Thus, while acknowledging the statements of the Veteran and his sisters that the Veteran has a respiratory disorder of service origin, there is no evidence of record showing that the Veteran or his sisters have the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno, Jandreau, supra.   

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for pulmonary emphysema.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

New and material evidence not having been received to reopen a previously denied claim of entitlement to service connection for jungle rot of both feet, to include as due to exposure to Agent Orange, the appeal is denied.

New and material evidence not having been received to reopen a previously denied claim of entitlement to service connection for emphysema, the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


